McDONALD, Presiding Judge.
The offense is burglary with two prior convictions for felonies less than capital; the punishment, confinement for life in the Texas Department of Corrections.
We have before us a statement of facts filed with this Court on November 11, 1965, which is ten months after notice of appeal was given on September 28, 1964. The judgment was rendered on July 9, 1964. There were no extensions of time in which to file the statement of facts. It was approved by counsel for the state and the appellant, but the trial judge did not approve it. Under the law in effect on that date, the statement of facts is not before this Court for review. Art. 759a, Vernon’s Ann. C.C.P.; Mobley v. State, Tex.Cr. App., 366 S.W.2d 558; Hoskins v. State, Tex.Cr.App., 373 S.W.2d 248; Malek v. State, Tex.Cr.App., 385 S.W.2d 389. An appeal is governed by the law in effect on the date of judgment, Holdman v. State, Tex.Cr.App., 399 S.W.2d 361.
The contentions advanced by appellant’s counsel in his brief cannot be appraised in the absence of a statement of facts.
All proceedings appear to be regular. Nothing is presented for review.
The judgment is affirmed.